[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           ________________________           FILED
                                                     U.S. COURT OF APPEALS
                                  No. 10-12377         ELEVENTH CIRCUIT
                                                           APR 28, 2011
                            ________________________
                                                            JOHN LEY
                                                              CLERK
                       D.C. Docket Nos. 1:09-md-02036-JLK
                               1:10-cv-10813-JLK

In Re: CHECKING ACCOUNT OVERDRAFT LITIGATION
___________________________________________________

LACY BARRAS, on behalf of herself
and all others similarly situated,

                                                             Plaintiff-Appellee,

                                         versus

BRANCH BANKING AND TRUST COMPANY,
a federally chartered thrift institution,

                                                             Defendant-Appellant.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________
                                  (April 28, 2011)

Before PRYOR and COX, Circuit Judges, and WATKINS,* District Judge.


      *
      Honorable W. Keith Watkins, United States District Judge for the Middle District of
Alabama, sitting by designation.
PER CURIAM:

      After oral argument in this case, the United States Supreme Court decided

AT&T Mobility LLC v. Conception, No. 09-893, 2011 WL 1561956 (April 27, 2011).

The district court’s order denying the motion to compel arbitration is VACATED, and

this case is remanded to the district court for reconsideration in light of the Supreme

Court’s opinion.

      VACATED AND REMANDED.1




      1
          This is an unlimited remand.

                                          2